Exhibit 10.7

 

SETTLEMENT AGREEMENT AND RELEASE

 

 

 

 

THIS AGREEMENT is made as of the 26th day of June, 2014.

 

 

BETWEEN:

 

CIVEO CORPORATION

 

(collectively known as “Employer”)

 

- and-

 

Ronald Green

 

(“Employee”)

 

 

 

-and-

 

 

 

WHEREAS the parties have agreed to end Employee’s employment with the Employer
on June 18th, 2014;

 

AND WHEREAS the parties wish to document the terms of a settlement agreement
reached by them in respect of all possible claims the Employee has arising out
of the cessation of his employment;

 

NOW THEREFORE, in consideration of the mutual covenants outlined below, the
parties hereby agree as follows:

 

Settlement

 

1.

The Employer will provide the following to the Employee:

 

 

 

 

a.

A lump sum payment equivalent to 24 month’s base salary, calculated based on
your current base salary of C$475,000 per annum, equaling a gross amount of
C$950,000, less necessary statutory deductions.

 

b.

Payment of your target AICP for 2014 and 2015. This payment will be calculated
as 80% of your current base salary of C$ 475,000 for both 2014 and 2015,
equaling a gross amount of C$ 760,000, less necessary statutory deductions.

 

c.

Vesting and redemption of all outstanding and converted Phantom Stock Units
(PSUs) with the payout amount calculated based on the market closing price of
Civeo Corporation common stock on the date of acceptance of these terms but no
later than June 30, 2014. Conversion of this amount to Canadian funds will be
made at such dates closing Canadian/US dollar exchange rate as published by the
Bank of Canada.

 

 
 

--------------------------------------------------------------------------------

- 2 - 

 

 

d.

Eligibility to exercise all vested and outstanding stock options for a period of
up to three (3) months following June 18, 2014.

 

 

e.

Vesting will be accelerated to 100% on outstanding/unreleased Restricted Stock
Awards which will then be transferred to your E*Trade Equity Account.

 

 

 

f.

Continuation of medical benefits as per Civeo Canada’s benefit plan in place as
of June 18, 2014 for a period of 24 months from June 18, 2014 (up to and
including June 18, 2016).

 

 

2.

Employee resigns his employment effective June 18th, 2014, and all employment
remuneration, benefits, entitlement and perquisites cease as of June 18th, 2014
except as provided for in 1(e) above.

 

Release

 

3.

Employee hereby remises, releases and forever discharges Employer, its
successors, affiliates, subsidiaries, related entities, personal
representatives, directors, officers, employees, agents and assigns (together
referred to as the “Released Parties”) from any and all cause or causes of
action, suits, debts, sums of money, dues, expenses, general damages, special
damages, costs, expenses, claims and demands of any and every kind and nature
whatsoever, at law or in equity, or under any legislation, which against the
Released Parties, he ever had, now has or which his heirs, executors,
administrators, successors or assigns hereafter can, shall or may have, for or
by reason of any matter, cause or thing whatsoever existing up to the present
time, and in particular, but without in any way restricting the generality of
the foregoing, all matters relating to, arising from or connected with:

 

 

a.

Employee’s employment with Employer;

 

 

b.

The cessation of that employment;

 

 

c.

The loss of any pension, medical, insurance or welfare plans or benefits
sponsored or contributed to by Employer;

 

 

d.

Any bonus (AICP) amounts claimed to be earned at the date of termination or at
any time after the date of termination;

 

 
 

--------------------------------------------------------------------------------

- 3 - 

 

 

e.

Any claims to receive deferred employment compensation, including without
limitation, PSUs, RSAs or stock options;

 

 

f.

Any claims against Employer under the Employment Standards Code (Alberta) or any
other employment standards legislation; and,

 

 

g.

Any claims against Employer under the Human Rights Act (Alberta) or any other
human rights legislation.

 

4.

Employee understands and agrees that the payments referred to above fully
compensate him for all amounts owed to him by the Employer or other Released
Parties including, but not limited to, all salary, bonuses, AICP payments,
vacation pay, holiday pay, severance pay, termination pay, pay in lieu of
notice, expenses, damages, allowances, and employment benefits or other
entitlements, whether by statute, contract, or at common law. Employee expressly
releases his claim to all payments and employment benefits of any description,
including, without limitation, short-term disability benefits, long-term
disability benefits, WCB benefits, and life insurance benefits, except those
benefits continued pursuant to this Agreement. Employee further releases any
claims against insurers or other parties who might seek contribution from the
Employer, and these parties are considered a Released Party under this
Agreement.

 

5.

Neither Employee nor anyone on his behalf will bring any action, suit, or
complaint against the Employer or any of the Released Parties in respect to any
of the matters described in paragraphs 3 or 4, above, aside for any claim
arising from the Employer’s non-performance of its obligations under this
Agreement.

 

Confidentiality

 

6.

Except as required by law, the Employee undertakes and agrees to keep the terms
of this Settlement Agreement and Release in absolute and strict confidence at
all times, without time limitation, and not to disclose its contents to any
persons, except professional financial/legal advisors and immediate family. For
added certainty, and without limiting the generality of the foregoing, the
Employee undertakes and agrees that he will not publicize, discuss, disclose or
communicate with any person, entity or organization in any form whatsoever, the
terms of all or any part of this Settlement Agreement.

 

 
 

--------------------------------------------------------------------------------

- 4 - 

 

7.

The Employee recognizes and acknowledges that during his employment with the
Employer he had access to certain information which relates to the Employer's
past, present or future business plans, products, research, development,
inventions, processes, techniques, clients, customers, plan designs or other
technical information and data ( the "Proprietary Information"). The Employee
agrees to preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof and further agrees not to disclose or
disseminate the Proprietary Information to any third party and shall not use the
Proprietary Information for his own benefit or for the benefit of any third
party. The Employee acknowledges and agrees that he has taken and will in the
future take appropriate precautions to safeguard the Proprietary Information of
the Employer. The Employee also recognizes and acknowledges that during his
employment with the Employer he had access to certain non-public confidential
information belonging to the Employer relating to its business, commercial and
financial operations, employee lists and records, software and manuals, or any
other information, whether in writing or not, which is not generally known to
the public and which could, if used, communicated, or divulged, cause damage,
embarrassment, loss of reputation, or other harm to the Employer, or any of the
Released Parties (the "Confidential Information"). The Employee agrees to
preserve and protect the confidentiality of the Confidential Information and all
physical forms thereof and further agrees not to disclose or disseminate the
Confidential Information to any third party and shall not use the Confidential
Information for his own benefit or for the benefit of any third party. The
Employee acknowledges and agrees that he has taken and will in the future take
appropriate precautions to safeguard the Confidential Information of the
Employer. The Employee agrees to hold in strictest confidence and not use,
disclose or divulge in any way to any person or entity the Confidential
Information or the Proprietary Information without first obtaining the Company’s
written consent or unless required by law. The covenants contained in this
paragraph do not replace, reduce, limit, or eliminate the Employee’s common law
duties relating to the disclosure or use of the Employer’s confidential or
proprietary information.

 

8.

Employee acknowledges that should he have any questions as to whether particular
information is Proprietary Information or Confidential Information, he should
seek out the advice of the President or Chief Executive Officer of the Employer.

 

9.

Employee represents and acknowledges that he has no claim or right, title, or
interest in the property or assets of any of the Released Parties. Employee
represents that he has returned or, within 24 hours of the cessation of his
employment, will return any such property in his possession or control,
including, without limitation, any computers, documents, electronic information,
credit cards, telephone cards, office keys, and security badges relating to his
employment, and further represents that he has not distributed or retained any
copies of such property except in the course of fulfilling his employment
duties.

 

 
 

--------------------------------------------------------------------------------

- 5 - 

 

No Disparaging Comments

 

10.

Employee agrees not to make any disparaging remarks, whether written or oral, or
otherwise take any action that could reasonably be anticipated to cause damage
to the reputation, goodwill or business of any of the Released Parties.

 

Non-Competition and Non-Solicitation

 

11.

Employee agrees that, for a period of 24 months following the cessation of his
employment, he shall not, directly or indirectly and whether on his own behalf
or for others, within Canada or the United States of America:

 

(i) be engaged, whether as an employee, officer, director, owner, partner,
consultant, investor or other capacity, in any business activities which are
competitive with the business conducted by the Employer; or,

 

(ii) render any advice or services to, or otherwise assist, any other person,
association, or company or other entity which is engaged, directly or
indirectly, in any business activities which are competitive with the business
conducted by the Employer.

 

12.

Employee agrees that, for a period of 24 months following the cessation of his
employment he shall not, directly or indirectly and whether on his own behalf or
for others:

 

(i) induce or solicit any employee or contractor of the Employer to terminate
his or her employment or other relationship with the Employer, or hire or assist
in the hiring of any such employee or contractor by any person, association,
company or other entity not affiliated with the Employer; or,

 

(ii) induce, solicit or cause any customer or supplier of the Employer to
terminate, reduce or curtail any business relationship with the Employer or to
do business with a competitor of the Employer.

 

13.

The Employee acknowledges and agrees that the foregoing time limits and
geographic area are reasonable and properly required for the adequate protection
of the business of the Employer.

 

14.

The Employee agrees that in the event of a breach by the Employee of any of the
provisions of this Agreement, the Employer, in addition to and not in limitation
of any other rights, remedies or damages available to the Employer at law or in
equity, shall be entitled to an injunction in order to prevent or to restrain
any breach by the Employee, or by any or all of the Employee’s partners,
employers, employees, servants, agents, representatives and any and all persons
directly or indirectly acting for, on behalf of, or with the Employee.

 

 
 

--------------------------------------------------------------------------------

- 6 - 

 

15.

The above restrictions are in addition to, and not in substitution for, any
fiduciary duties the Employee owes to the Employer.

 

Consideration Provided by Employer

 

16.

The Employee understands that the Employer has a material interest in preserving
its reputation and goodwill, and the relationships it has developed with its
customers, suppliers, employees and contractors against impairment by
competitive activities of a former employee. The Employee also understands that
the Employer has provided him with compensation under this Agreement which he
would not otherwise be entitled to had he been employed for a period of 24
months following cessation of his employment, including vesting and conversion
of certain PSUs and RSAs which would not have vested during that 24 month
period. Therefore, the Employee understands and agrees that:

 

 

a.

his agreement to the restrictions, duties and covenants in this Agreement
constitute a material inducement to the Employer to pay the Employee the amounts
set out in this Agreement;

 

 

b.

the Employer would not be prepared to pay the amounts set out in this Agreement
without the Employee agreeing to the restrictions, duties and covenants in this
Agreement;

 

 

c.

the Employer is providing him with more than 24 months’ compensation in part so
that he does not have any need to engage in the activities described under the
heading “Non-Competition and Non-Solicitation” and,

 

 

d.

should he violate any of the restrictions, duties and covenants set out under
the headings “Confidentiality”, “No Disparaging Comments”, or “Non-Competition
and Non-Solicitation” in this Agreement, then the amounts paid to the Employee
under this Agreement will be immediately forfeited by the Employee and will
constitute a just debt due and owing to the Employer as a reasonable
pre-estimate of the damages it will suffer as a result of such violation.

 

General

 

17.

Nothing in this Agreement shall be deemed to be an admission of liability on the
part of any of the parties and any such liability is expressly denied.

 

18.

Employee acknowledge that he has carefully read this Agreement and does fully
understand the terms and conditions and, and after being given the opportunity
to obtain advice, accepts the same.

 

 
 

--------------------------------------------------------------------------------

 - 7 -

 

19.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach. If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

20.

This Agreement shall be binding upon and inure to the benefit of Employer, and
any other person, association, or entity which may hereafter acquire or succeed
to all or substantially all of the business or assets of Employer by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
Employee understands and agrees that he is bound by this Agreement and that
anyone who claims under him or succeeds to his rights and obligations, such as
his spouse, children, heirs, or the executors of his estate is also bound.

 

21.

Employee agrees to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the basic terms and intent of this Agreement
and which are not inconsistent with its terms.

 

IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
effective as of the date of the signatures shown hereunder.

 

DATED the 26th day of June, 2014.

 

 

 

 /s/ Ronald Green

 

 

 

 

 

Ronald Green

 

 

       /s/ Anthony Purgas    /s/ Anthony Purgas       Witness (Name)   Witness
(Signature)              /s/ Bradley J. Dodson           CIVEO CORPORATION      
   

Per:  Bradley J. Dodson    

 